DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 22 are objected to because of the following informalities: “the detected mid-infrared wavelengths” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 12, 14-16, and 26 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 5,201,582 (“Lesniak”).
Claim 1
Lesniak discloses a thermal radiation detection system, comprising: a plurality of infrared sensor elements arranged as an array, wherein each of the plurality of infrared sensor elements comprises an Indium Antimonide (InSb)-based photodiode infrared detector configured to generate an output responsive to detected infrared wavelengths (InSb photodiode sensor array 24), a temperature sensing circuit, the temperature sensing circuit configured to generate signals correlated to temperatures of one or more of the plurality of infrared sensor elements (col. 6, lns 45-56); and a signal processing circuit, the signal processing circuit configured to generate a signal usable by an imaging system based on the signals generated by the temperature sensing circuit and output based on the infrared sensor elements (col. 7, lns 16-26, correction circuit output to computer).  

Claim 3
Lesniak discloses the thermal radiation detection system of claim 1, further comprising a cooling circuit, the cooling circuit configured to regulate an operational temperature of the plurality of infrared sensor elements (col. 4, lns 34-38, thermoelectric cooling).  

Claim 4
Lesniak discloses the thermal radiation detection system of claim 3, wherein the cooling circuit comprises a thermoelectric cooler (col. 4, lns 34-38, thermoelectric cooling).    
 
Claim 7
Lesniak discloses the thermal radiation detection system of claim 1, wherein the signal processing circuit comprises any of an application-specific integrated circuit, a field programmable gate array, a central processing unit, and a graphics processing unit (col, 7m lns 19-25, graphics and computer/CPU).  

Claim 8
Lesniak discloses the thermal radiation detection system of claim 1, wherein the temperature sensing circuit comprises one or more temperature sensing device, wherein the one or more temperature sensing device is a negative temperature coefficient thermistor, a thermocouple, an infrared sensitive photodiode, or a resistance temperature detector (InSb photodiode sensor array 24).

Claim 12
Lesniak discloses the thermal radiation detection system of claim 1, comprising a plurality of thermoelectric coolers, wherein each of the plurality of thermoelectric coolers are positioned to regulate the operational temperature of a subset of the plurality of infrared sensor elements (col. 4, lns 34-38, thermoelectric cooling).      

Claim 14
Lesniak discloses the thermal radiation detection system of claim 1, wherein the array comprises more than 10 infrared sensor elements (col. 4, lns 50-54, array of 128x128).  

Claim 15
Lesniak discloses the thermal radiation detection system of claim 1, wherein the plurality of infrared sensor elements arranged as the array is a first plurality of infrared sensor elements arranged as a first linear array (col. 4, lns 50-54, array of 128x128).  

Claim 16
Lesniak discloses the thermal radiation detection system of claim 15, further comprising: a second plurality of infrared sensor elements arranged as a second linear array (col. 4, lns 50-54, array of 128x128).  

Claim 26
Lesniak discloses the thermal radiation detection system of claim 1, further comprising the imaging system (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,201,582 (“Lesniak”).
Claim 13
Lesniak discloses the thermal radiation detection system of claim 1.
Lesniak does not appear to explicitly disclose wherein a width of the array is greater than about 10 cm.  
Lesniak discloses providing stress measurement using a sensor array for imaging an object (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a width of the array is greater than about 10 cm, for the purpose of providing a rapid scan of an entire object (Lesniak, col. 3, lns 45-53).

Claim 23
Lesniak discloses the thermal radiation detection system of claim 1, further comprising a first notch filter positioned proximate to a first infrared sensor element of the plurality of infrared sensor elements (col. 2, lns 1-5, low pass filter).
Lesniak does not appear to explicitly disclose a second notch filter positioned proximate to a second infrared sensor element of the plurality of infrared sensor elements. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate the pass filter, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate the filter for another infrared sensor for the purpose of rejecting excess signal noise.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,201,582 (“Lesniak”) in view of U.S. Patent Pub. 2015/0028216 (“Camargo”).
Claim 2
Lesniak discloses the thermal radiation detection system of claim 1, further comprising an amplifier circuit, the amplifier configured to convert the current outputs from a plurality of infrared sensor elements to output voltages (col. 7, lns 47-52, amplifier circuit).
Lesniak does not appear to explicitly disclose wherein the amplifier circuit comprises a transimpedance amplifier. 
	Camargo discloses an infrared sensor including a transimpedence amplifier (paragraphs [0066-0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a transimpedance amplifier, as disclosed by Camargo, into the device of Lesniak, for the purpose of reducing the influence of internal resistance of the sensor on the output voltage (Camargo, paragraph [0067]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,201,582 (“Lesniak”) in view of U.S. Patent No. 6,396,191 (“Hagelstein”).
Claim 5
Lesniak discloses the thermal radiation detection system of claim 4.
Lesniak does not appear to explicitly disclose wherein the thermoelectric cooler is configured to regulate the operational temperature of the plurality of infrared sensor elements to a range of about 50 C to about 400 C. 
Hagelstein discloses a thermal diode of InSb with operating temperature of 150-300 °C (col. 45, lns 45-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the operating temperature and cooling to maintain the operating temperature, as disclosed by Hagelstein, into the device of Lesniak, for the purpose of preventing overheating of the sensor in the operating range.

Claim 6
Lesniak in view of Hagelstein discloses the thermal radiation detection system of claim 5, wherein the thermoelectric cooler is configured to regulate the operational temperature of the plurality of infrared sensor elements to a range of about 150 C to about 240 C (Hagelstein, 150-300 °C, col. 45, lns 45-48). 

Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,201,582 (“Lesniak”) in view of U.S. Patent Pub. 2008/0019881 (“Fujimoto”).
Claim 9
Lesniak discloses the thermal radiation detection system of claim 8.
Lesniak discloses inclusion of an amplifier (col. 7, lns 47-52, amplifier circuit) but does not appear to explicitly disclose wherein each of the plurality of infrared sensor elements is associated with a respective transimpedance amplifier and a respective temperature sensing device.  
Fujimoto discloses an analyzing tool including infrared sensors associated with amplifiers and temperature sensing device (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a temperature sensing device associated with in infrared sensor, as disclosed by Fujimoto, into the device of Lesniak, for the purpose of maintaining the system at a set temperature (Fujimoto, paragraph [0094]).

Claim 10
Lesniak in view of Fujimoto discloses the thermal radiation detection system of claim 9, wherein each of the plurality of infrared sensor elements is positioned proximate to a respective temperature sensing element (Fujimoto, Fig. 6).  

Claim 11
Lesniak in view of Fujimoto discloses the thermal radiation detection system of claim 10, wherein each of the plurality of infrared sensor elements is bonded to the respective temperature sensing elements (Fujimoto, Figs. 6 and 7).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,201,582 (“Lesniak”) in view of U.S. Patent Pub. 2012/0287418 (“Scherer”).
Claim 21
Lesniak discloses the thermal radiation detection system of claim 1.
Lesniak does not appear to explicitly disclose wherein the detected mid-infrared wavelengths are about 2.5 microns to about 6.5 microns.  
Scherer discloses a similar InSb type infrared sensor with mid infrared detecting of 3-4.8 microns (paragraph [0021, 0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the detected mid-infrared wavelengths are about 2.5 microns to about 6.5 microns, as disclosed by Scherer, into the device of Lesniak, for the purpose of providing rapid tunability over the typical mid infrared range (Scherer, paragraph [0083]).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,201,582 (“Lesniak”) in view of U.S. Patent Pub. 2007/0090337 (“Ueno”).
Claim 22
Lesniak discloses the thermal radiation detection system of claim 1.
Lesniak discloses InSb does not appear to explicitly disclose wherein the Indium Antimonide (InSb) -based photodiode infrared detector comprises: a plurality of layers comprising a semi-insulating Gallium arsenide (GaAs) substrate in a plan view; a first electrode electrically coupled to a first of the plurality of layers and a second electrode electrically coupled to a second of the plurality of layers; wherein the detected mid-infrared wavelengths are transmitted through the GaAs substrate to the first and second electrodes.  
Ueno discloses structure for a similar InSb type infrared sensor including a gallium arsenide substrate, a first electrode, an InSn layer, and a second electrode wherein the infrared ray (paragraph [0144], Fig. 15), and wherein the detected mid-infrared wavelengths are transmitted through the GaAs substrate to the first and second electrodes (paragraph [0181]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the detector structure having a plurality of layers comprising a semi-insulating Gallium arsenide (GaAs) substrate in a plan view; a first electrode electrically coupled to a first of the plurality of layers and a second electrode electrically coupled to a second of the plurality of layers, as disclosed by Ueno, into the device of Lesniak, for the purpose of providing efficient infrared detection (Ueno, paragraph [0181]).

Claim 24
Lesniak in view of Ueno discloses the thermal radiation detection system of claim 23.
Lesniak does not appear to explicitly disclose wherein the output generated by the first infrared sensor element is responsive to a first set of wavelengths and the output generated by the second infrared sensor element is responsive to a second set of wavelengths.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate the pass filter, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate the filter for another infrared sensor for the purpose of rejecting excess signal noise in multiple ranges.

Claim 25
Lesniak in view of Ueno discloses the thermal radiation detection system of claim 24, wherein the output generated by each of the first and second sensor elements are usable to quantify a spectral response (Lesniak, col. 2, lns 50-64).  

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present application relates in general to a thermal radiation detection system including InSb type infrared sensors.  The cited art discloses a similar radiation detection system but does not appear to explicitly disclose wherein each infrared sensor element of the first plurality of infrared sensor elements is equally spaced apart from adjacent infrared sensors in the first linear array; and each infrared sensor element of the second plurality of infrared sensor elements is equally spaced apart from adjacent infrared sensors in the second linear array.  Thus, the specific structure and arrangement of the sensors providing specific thermal measurement is not provided by the cited art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853